Little, J.
1. There is no law in this State requiring a railroad company to
fence its right of way. It follows that there can be no liability for failing to keep in proper repair a fence which it has erected at particular points on its right of way. Hence, when on the trial of an action instituted to recover damages for killing cattle it is admitted by the plaintiff “ that the agents of the. railroad company in charge of the train exercised all reasonable diligence to prevent the killing,” no recovery can be had.
2. Failure to keep a fence in such condition as will prevent cattle from going upon its right of way does not subject a railroad company to the payment of damages for killing cattle thereon by the operation of its trains, unless such killing was negligently done
3. The court erred in overruling the certiorari.

Judgment reversed.


All the Justices concurring.

Certiorari. Before Judge Hansell. Lowndes superior court. November 3, 1900.
John I. Hall, J. G. Cranford, and JR. C. Jordan, for plaintiff in error. W. H. Griffin, contra.